Name: 90/483/EEC: Commission Decision of 27 September 1990 approving the amendments to the plan for the eradication of classical swine fever presented by the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  environmental policy;  economic policy
 Date Published: 1990-09-29

 Avis juridique important|31990D048390/483/EEC: Commission Decision of 27 September 1990 approving the amendments to the plan for the eradication of classical swine fever presented by the Federal Republic of Germany (Only the German text is authentic) Official Journal L 267 , 29/09/1990 P. 0044 - 0044*****COMMISSION DECISION of 27 September 1990 approving the amendments to the plan for the eradication of classical swine fever presented by the Federal Republic of Germany (Only the German text is authentic) (90/483/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 3a thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980, introducing Community financial measures for the eradication of classical swine fever (3), as last amended by Decision 87/488/EEC (4), and in particular Article 5 thereof, Whereas by Decision 88/614/EEC (5), the Commission approved the plan for the eradication of classical swine fever submitted by the Federal Republic of Germany; Whereas, by letter of 7 September 1990, the Federal Republic of Germany has communicated to the Commission amendments to the plan for completing the eradication of classical swine fever; Whereas the amended plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (6), as last amended by Directive 87/486/EEC (7), and with Directive 80/1095/EEC and whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The amendments to the plan for completing the eradication of classical swine fever presented by the Federal Republic of Germany are hereby approved. Article 2 This Decision shall take effect on 3 October 1990. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 280, 3. 10. 1987, p. 26. (5) OJ No L 335, 7. 12. 1988, p. 34. (6) OJ No L 47, 21. 1. 1980, p. 11. (7) OJ No L 280, 3. 10. 1987, p. 21.